--------------------------------------------------------------------------------


CONTINUING GUARANTY


FOR VALUE RECEIVED and in consideration of credit given or to be given, and of
other financial accommodations afforded or to be afforded to SUNRISE COAL, LLC,
an Indiana limited liability company (hereinafter referred to as "Borrower"),
pursuant to that certain Credit Agreement dated April 19, 2006, (the "Credit
Agreement"), and other credit and collateral documents (hereinafter collectively
referred to as "Loan Documents") executed or to be executed by and between the
Borrower and OLD NATIONAL BANK, (hereinafter referred to as "Bank"), the receipt
and sufficiency of which consideration is hereby acknowledged, and as an
inducement to the Bank to extend such financial accommodations to the Borrower,
the undersigned, HALLADOR PETROLEUM COMPANY, a Colorado corporation (hereinafter
referred to as "Guarantor"), hereby guaranties the full and complete payment,
when due, whether at maturity, by acceleration or otherwise, of any and all
indebtedness of the Borrower to the Bank pursuant to the Credit Agreement, that
certain Line of Credit Note, dated of even date herewith, payable to the order
of the Bank in the original aggregate principal amount of Thirty Million and
No/100 Dollars ($30,000,000.00) and that certain Term Loan Note to be executed
and delivered by the Borrower in favor of the Bank at a future date as specified
in the Credit Agreement (collectively the "Note") and all extensions, renewals,
re-amortizations, restatements, modifications and amendments thereof, together
with all costs, expenses and attorneys' fees (the above-described obligations
and liabilities are hereinafter referred to as "Liabilities"), all without
relief from valuation and appraisement laws; provided that the Guarantor shall
not be responsible or liable for any advances or loans made by the Bank that
exceed $15,000,000 unless Guarantor shall have approved in writing, such
advances or loans (the “Guaranty Limitation”).


If a Default (as such term is defined in the Credit Agreement) exists under the
Credit Agreement, then immediately upon written demand by the Bank, the
Guarantor shall pay the Liabilities as if such Liabilities constituted the
direct and primary debts and obligations of the Guarantor, subject to the
Guaranty Limitation. Except as provided herein, the Bank shall not be required
to make any demand upon or pursue or exhaust any of its rights or remedies
against the Borrower or others, including, without limitation, other guarantors,
with respect to the payment or performance of any of the Liabilities or to
pursue or exhaust any of its rights or remedies with respect to any collateral
held by the Bank.
 
This Guaranty shall remain fully enforceable irrespective of any defenses which
the Borrower may assert on the underlying Liabilities (other than the defense of
payment of the Liabilities), including, without limitation, the failure of
consideration, breach of warranty, statute of frauds, statute of limitations,
accord and satisfaction, and usury.


This Guaranty shall be secured by a collateral assignment of the Guarantor’s
rights in certain gas wells located in the San Juan Basin, New Mexico, as
evidenced by that certain Master Purchase/Sale Agreement by and between Hallador
Petroleum LLP and Coral Energy Resources, L.P., dated November 12, 2001.

1

--------------------------------------------------------------------------------



This Guaranty shall continue in force with respect to the Guarantor until the
Bank receives written notice of the Guarantor's election not to guaranty any new
Liabilities arising after receipt of such notice. Any such notice shall not in
any way affect or limit either (i) the promise of the Guarantor giving such
notice to pay all Liabilities existing at the time such notice is received by
the Bank or (ii) the promises, obligations and undertakings of the remaining
guarantors, if any, with respect to any Liabilities, including without
limitation, those arising after the date of such notice. Regardless of when a
renewal or extension of pre-termination Liabilities occurs (with or without
adjustment of interest rate or other terms), the Liabilities shall be deemed to
have been incurred prior to the termination to the extent of the renewal or
extension and to be fully covered and included within this Guaranty.


The Guarantor waives (a) notice to the Guarantor or the Borrower or other
guarantors of (i) acceptance of this Guaranty by the Bank, (ii) the Borrower
incurring additional Liabilities (but subject to the provision above regarding
the Guaranty Limitation), and (iii) the amount of the Liabilities at any time
outstanding; (b) except as provided herein, presentment for payment, demand,
protest, notice to the Guarantor, the other guarantors or the Borrower of
dishonor, nonpayment, default and non-performance with respect to any of the
Liabilities; (c) the right to require proration among the Guarantor and other
guarantors; (d) any and all rights to require the Bank to marshal assets of the
Borrower or any other guarantor or other party providing any security for the
Liabilities; (e) any defense which the Borrower or other guarantors have against
the Bank other than payment; (f) all defenses given to sureties or guarantors at
law or in equity other than payment; and (g) all errors and omissions in
connection with the Bank's administration of the Liabilities, except actions or
inactions which amount to bad faith, gross negligence or willful misconduct. All
remedies or actions by the Bank for payment or fulfillment of the Liabilities
are cumulative and the pursuit of one shall not preclude the exercise of any
other rights or remedies.


The Guarantor hereby grants to the Bank full power, in its uncontrolled
discretion and without notice to the Guarantor, the other guarantors or the
Borrower, to deal in any manner with the Liabilities, including, without
limitation, the following powers: (a) to modify or otherwise change any terms of
the Liabilities, or the rate of interest thereon, or to grant any extension or
renewal thereof, and any other indulgence with respect thereto, and to effect
any release, compromise, or settlement with respect thereto, all in accordance
with the terms of the Loan Documents; (b) to forbear from enforcing payment or
any term of the Liabilities; or (c) to release any other guarantor or surety of
the Liabilities; provided, however, that (i) the Guarantor shall not be liable
for any increase in debt, interest rate, or fees unless approved in writing by
Guarantor; and (ii) the Bank shall not release any Collateral unless approved in
writing by Guarantor. The obligations of the Guarantor hereunder shall not be
released, discharged, or in any way affected, nor shall the Guarantor have any
rights or recourse against the Bank by reason of any action the Bank may take,
omit to take, or delay in taking under the foregoing powers. The obligations of
the Guarantor under this Guaranty shall be joint and several obligations of the
Guarantor and any other guarantors (now existing or hereafter arising) of the
obligations of the Borrower to the Bank.

2

--------------------------------------------------------------------------------



Without limiting the foregoing waivers by the Guarantor of right to notice, and
without obligating the Bank to follow the following procedure if demand is made
after the occurrence of a Default, the Bank may at any time demand payment from
the Guarantor by mailing to the Guarantor written demand therefor addressed to
any address set forth below and the Guarantor agrees that the sending of such
written demand as herein provided shall be sufficient demand for payment
hereunder.


Any notice required or permitted to be given under this Guaranty may be, and
shall be deemed effective if made in writing and delivered to the recipient's
address, telex number or facsimile number addressed to Borrower, Guarantor or
Bank at the addresses indicated below, or as changed or modified in writing
delivered to the other hereafter, by any of the following means: (a) hand
delivery, (b) United States first class mail, postage prepaid, (c) registered or
certified mail, postage prepaid, with return receipt requested, (d) by a
reputable overnight delivery service, or (e) by telegraph or telex when
delivered to the appropriate office for transmission, charges prepaid, with
request for assurance of receipt in a manner typical with respect to
communication of that type. Notice made in accordance with this paragraph shall
be deemed given upon receipt if delivered by hand or wire transmission, three
(3) Banking Days after mailing if mailed by first class, registered or certified
mail, or one (1) Banking Day after deposit with an overnight courier service if
delivered by overnight courier. Borrower, Guarantor and Bank may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.
 
If to the Bank:
Old National Bank
2 West Main Street
Danville, Illinois 61832
Attn: Dan Laughner, Vice President
Telephone: (217) 477-5344
Facsimile: (217) 477-5896
 



With a copy
(which shall not constitute
notice hereunder) to
Bingham McHale LLP
2700 Market Tower
Indianapolis, Indiana 46204-4900
Attn: Brett J. Miller, Esq.
Facsimile: (317) 236-9907
       
If to the Borrower:
Sunrise Coal, LLC
6641 S. State Road 46
Terre Haute, Indiana 47802
Attn: Brent Bilsland
Telephone: (812) 894-3480
Facsimile: (812) 894-3665
       
With copies
(which shall not constitute
notice hereunder) to: 
Krieg DeVault LLP
One Indiana Square, Suite 2800
Indianapolis, Indiana 46204
Attn: Michael Messaglia, Esq
Facsimile: (317) 636-1507
       
If to the Guarantor
Hallador Petroleum Company
1660 Lincoln Street, Suite 2700
Denver, CO 80264
Attn: Victor Stabio
Facsimile: (303) 832-3013
       
With copies
(which shall not constitute
notice hereunder) to:
Morgan, Lewis & Bockius LLP
300 South Grand Avenue, Suite 2200
Los Angeles, CA 90071
Attn: Ingrid A. Myers, Esq.
Facsimile: (213) 612-2501
 



Whenever possible, each provision of this Guaranty shall be interpreted in such
a manner as to be effective and valid under applicable law, but if such
provision shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this or
any related agreement or instrument.

3

--------------------------------------------------------------------------------




Notwithstanding any other terms or conditions set forth in this Guaranty, the
Guarantor subordinates (until such time as the Bank has been paid in full with
respect to the Liabilities) any claim or other right which it might now have or
hereafter acquire against the Borrower or any other person that is primarily or
contingently liable on the Liabilities that arise from the existence or
performance of the Guarantor's obligations under the Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of the Bank against the Borrower or any collateral security therefore which the
Bank now has or hereafter acquires, whether or not such claim, remedy, or right
arises in equity, or under contract, statute, or common law.


After the occurrence of a default under the Loan Documents, Guarantor shall have
the right (but not the obligation) to purchase the Liabilities, which exist at
the time of such default at a price equal to the outstanding amount of such
Liabilities (the “Purchase Price”), and the Bank shall be obligated to sell such
Liabilities on the terms and conditions set forth herein. The Liabilities may be
purchased by Guarantor upon the following terms:


(a) The Purchase Price shall be payable to Guarantor in immediately available
funds within ten (10) days after Guarantor notifies the Bank in writing of its
election to purchase the Liabilities;


(b) The transfer of title to the Liabilities shall be evidenced by a loan
assignment agreement and such other agreements, notices, and documents as
Guarantor reasonably requests to complete and sale the assignment of all of the
Bank’s right, title, and interest in and to the Liabilities and all collateral
securing such Liabilities; provided that such sale and assignment shall be
without recourse and without representation or warranty (express or implied)
whatsoever; and


(c) The Bank shall sell and assign the Liabilities, together with all collateral
for such liabilities, free and clear of any rights or participants or other
parties in such Liabilities and collateral.


The Guarantor represents to and for the benefit of the Bank, upon which the Bank
is entitled to rely and the Guarantor acknowledges that the Bank is relying,
that (i) the execution, delivery, and performance hereof will not violate any
law or any other material contract, agreement, or understanding which is binding
upon the Guarantor; (ii) this Guaranty is the valid and binding obligation of
the Guarantor, enforceable in accordance with its terms; and (iii) the financial
statements of the Guarantor provided as of the date hereof and to be provided
hereafter to the Bank are and will be true, accurate, and complete, have been
and will continue to be prepared on a consistent basis, and currently and will
continue to fairly present the financial position of the Guarantor as of the
date hereof and as of the dates of such future financial statements of the
Guarantor delivered to the Bank.

4

--------------------------------------------------------------------------------



While the Liabilities are outstanding, the Guarantor agrees to provide true and
correct copies of any and all filings made by it with the SEC, including without
limitation, all 10-K and 10-Q filings.


The Guarantor acknowledges that (i) the Guarantor is capable of and responsible
for obtaining information on and keeping informed as to all aspects of the
Borrower's business, including, without limitation, its financial affairs and
business prospects, and the status of the Liabilities from time to time and (ii)
the Bank has no responsibility to so inform the Guarantor.


The Guarantor acknowledges that separate guaranties may be given in connection
with the Liabilities (including other guaranties by the Guarantor) and this
Guaranty shall not be modified, amended, limited (other than in accordance with
the terms hereof) or extinguished if one or more of the terms of the other
guaranty agreements differ from those of this Guaranty or are subsequently
amended, modified, limited, and extinguished. The execution of this Guaranty
shall not affect the validity or enforceability of any existing guaranties,
which guaranties shall remain in full force and effect. All obligations
hereunder shall continue, notwithstanding the incapacity or lack of authority of
the other guarantors, and any failure by the Bank to file, pursue, or enforce a
claim against any of the other guarantors, or any waiver, release, consent, or
other accommodation given or provided to any of the other guarantors, shall not
operate to release the Guarantor or other guarantors from liability hereunder,
or limit the rights of the Bank against the Guarantor or any other guarantor.
The failure of any other person to sign this Guaranty or any other guaranty
shall not release or affect the liability of the signer hereof. The Loan
Documents have been submitted to the Guarantor for examination, and the
Guarantor acknowledges that, by execution of this Guaranty, the Guarantor has
reviewed and approved the Loan Documents.


This writing is intended by the parties hereto as a final expression of this
Guaranty and is also intended as a complete and exclusive statement of the terms
of that agreement. No course of dealing, course of performance or trade usage,
and no parole evidence of any nature, shall be used to supplement or modify any
terms hereof.


The Guarantor further agrees that, to the extent that the Borrower makes a
payment or payments to the Bank, or the Bank receives any proceeds of
collateral, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, or otherwise
is required to be repaid to the Borrower, its estate, trustee, receiver or any
other party, including, without limitation, under any bankruptcy law, state or
federal law, common law or equitable cause, then to the extent of such payment
or repayment, the Liabilities or part thereof which has been paid, reduced, or
satisfied by such amount shall be reinstated and continued in full force and
effect as of the date such initial payment, reduction, or satisfaction occurred.
The Guarantor shall defend and indemnify the Bank from any claim or loss under
this paragraph with respect to the Liabilities, including the Bank's attorneys'
and paralegal's fees and expenses and other expenses in the defense of any such
action or suit.

5

--------------------------------------------------------------------------------



The Guarantor agrees that the Guarantor's responsibility under the Guaranty to
pay to the Bank the Liabilities and any payments thereof repaid as preferences
shall not be extinguished or modified by any release of the Borrower or other
party primarily liable on the Liabilities, whether by voluntary release,
settlement of litigation, settlement of a claim not yet resulting in litigation,
settlement of a preference claim or otherwise. In all events the responsibility
of the Guarantor to pay the Bank and the Bank's right to recover from the
Guarantor the full amount of the Liabilities shall extend until the Bank has
received actual payment in full in cash, and performance, of all of the
Liabilities, without regard to any modification or a release thereof, and shall
continue until such payment, by the passage of time and the statute of
limitations, cannot be recovered by the Borrower, the Borrower as debtor in
possession, a trustee in bankruptcy of the Borrower or any other person or
organization.


This Guaranty shall extend to and bind the successors and assigns of the
Guarantor. This Guaranty shall inure to the benefit of all affiliates,
transferees, assignees, and/or endorsees of the Bank of any part or parts or all
of the liabilities and of the Bank's successors and assigns.


THE VALIDITY OF THIS GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF INDIANA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW. THE GUARANTOR AGREES THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS GUARANTY SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE COURTS LOCATED IN THE COUNTY OF MARION, STATE OF
INDIANA, OR THE FEDERAL COURTS WHOSE VENUE INCLUDES THE COUNTY OF BOONE, STATE
OF INDIANA, OR, AT THE SOLE OPTION OF THE BANK, IN ANY OTHER COURT IN WHICH BANK
SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. THE GUARANTOR AND THE BANK (BY ITS
ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY, AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED UPON CONTRACT, TORT, OR OTHERWISE) BETWEEN OR AMONG THE
GUARANTOR AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT,
ANY OTHER RELATED DOCUMENT, OR ANY RELATIONSHIP BETWEEN THE BANK AND THE
GUARANTOR. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN THE LOAN DOCUMENTS.


The Guaranty shall terminate and be of no further force and effect upon payment
in full of the amounts due under the Note.

6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Continuing Guaranty
effective as of this 19TH day of April, 2006.



 
HALLADOR PETROLEUM COMPANY
         
By: /S/VICTOR P. STABIO
Victor P. Stabio,
President, Chief Executive Officer and
Chief Financial Officer
     
U.S. Employer Identification Number: 84-1014610





STATE OF
)
     
)
SS:
 
COUNTY OF
)
   

 


BEFORE ME, a Notary Public in and for said County and State, personally appeared
Victor P. Stabio, the duly authorized President, Chief Executive Officer and
Chief Financial Officer of HALLADOR PETROLEUM COMPANY, a Colorado corporation,
who executed the foregoing instrument on behalf of such corporation and
acknowledged the signing and execution of said instrument to be his voluntary
act and deed.


IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal, on this 19TH day of April, 2006.


My Commission Expires:
   
 
_______________________, Notary Public
and Resident of _______________ County


